Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 1 of 16 PageID #: 2923



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

UNITED STATES OF AMERICA,

                    Plaintiff,                    MEMORANDUM & ORDER

            -against-                             09-cr-330 (KAM)

LUIS GARCIA                                       16-cv-4958 (KAM)

                    Defendant.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge

            Pending before the court is the motion of Luis Garcia

(“petitioner”) for immediate resolution of his pending petition

to vacate his conviction (“Motion to Expedite”) and sentence,

pursuant to 28 U.S.C. § 2255 (the “Petition”).           For the reasons

set forth in this Memorandum and Order, the court denies Mr.

Garcia’s Petition in its entirety and, thus, denies petitioner’s

Motion to Expedite as moot.

                                 BACKGROUND 1

            By summary order dated January 7, 2015, the Second

Circuit affirmed the judgment of the district court.            On

September 1, 2016, petitioner filed, pro se, the instant

Petition pursuant to 28 U.S.C. § 2255, challenging his



1 The court assumes that the parties are familiar with the facts and

procedural history of this case, as aptly summarized in the government’s
memorandum in opposition to the instant Petition. (ECF No. 179, Gov. Mem. 6-
23.) This Memorandum and Order sets forth below the relevant facts and
procedural history.

                                      1
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 2 of 16 PageID #: 2924



conviction of conspiracy to commit money laundering on the

grounds that he received ineffective assistance of counsel at

the trial and appellate levels.        (ECF No. 163, Petition.)       On

September 7, 2016, the court ordered petitioner’s trial,

sentencing and appellate counsel to respond to the petition

(“OTSC”).    (ECF No. 164, Order to Show Cause.)         All attorneys

responded to the court’s OTSC. (ECF Nos. 168, 169, 170, 171,

173.)

            On January 26, 2017, respondent filed its opposition

to the petition.     (ECF No. 179, “Gov. Opp.”)       On March 6, 2017,

petitioner filed a motion to amend and correct the petition, and

a reply in further support of his petition.          (ECF No. 183, “Am.

Pet.”; ECF No. 184, Response to the Government’s Opposition

“Pet. Reply.”).)     On April 10, 2017, the court ordered

petitioner’s trial and appellate counsel, Mr. Moskowitz, to

respond to the amended petition, which he did on May 5, 2017.

(ECF No. 186, “Moskowitz Aff.”)        On June 5, 2017, respondent

filed its opposition to the amended petition.           (ECF No. 187,

“Second Gov. Opp.”)      On August 3, 2017, petitioner filed his

reply memorandum in response to the government’s opposition.

(ECF No. 190, “Second Pet. Reply.”)         On April 24, 2020,

petitioner filed the instant Motion to Expedite his pending 2255

Petition.    (ECF No. 194, Motion to Expedite.)

                              LEGAL STANDARD

                                      2
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 3 of 16 PageID #: 2925



            A prisoner in federal custody may challenge the

validity of his sentence by filing a motion pursuant to 28

U.S.C. § 2255 (“§ 2255”) to vacate, set aside, or correct his

sentence on the basis “that the sentence was imposed in

violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.”            28 U.S.C §

2255(a); Adams v. United States, 372 F.3d 132, 134 (2d Cir.

2004).    In order to prevail on a § 2255 petition, the petitioner

must establish error that is constitutional, jurisdictional, or

“a fundamental defect which inherently results in a complete

miscarriage of justice,” or “an omission inconsistent with the

rudimentary demands of fair procedure.”          United States v. Bokun,

73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v. United States, 368

U.S. 424, 428 (1962).      The Second Circuit has recognized the

importance of “narrowly limiting the relief permitted under §

2255” to preserve “respect for the finality of criminal

sentences, [and] the efficient allocation of judicial

resources.” Id.

            An ineffective assistance of counsel claim is governed

by the standards articulated by the United States Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984).           To succeed on

a claim of ineffective assistance of counsel, a petitioner must

                                      3
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 4 of 16 PageID #: 2926



demonstrate that: (1) “counsel’s representation fell below an

objective standard of reasonableness,” and (2) “there is a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 668, 694, superseded on other grounds by Antiterrorism

and Effective Death Penalty Act of 1966, Pub. L. No. 104-132,

110 Stat. 124; accord United States v. Abad, 514 F.3d 271, 275

(2d Cir. 2008) (quoting Strickland, 466 U.S. at 688, 694); see

also Dunham v. Travis, 313 F.3d 724, 730 (2d Cir. 2002).

            With respect to the first prong of Strickland,

counsel’s function in a criminal case includes advocating

defendant’s cause, consulting with defendant on important

decisions, and keeping defendant informed of important

developments during the prosecution.         Strickland, 466 U.S. at

688.   As Strickland makes clear, there is no “checklist” for

judicial evaluation of attorney performance; rather, the

performance inquiry in an effectiveness claim must be whether

counsel’s assistance was reasonable considering all the

circumstances.     See Premo v. Moore, 131 U.S. 733, 742 (2011);

see also Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir.

2013).    In connection with ineffective assistance claims

challenging counsel’s failure to make certain motions, the

motion must be a meritorious one.         “Trial counsel’s failure to

bring a meritless . . . motion cannot constitute ineffective

                                      4
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 5 of 16 PageID #: 2927



assistance.” United States v. Tisdale, 195 F.3d 70, 73-74 (2d

Cir. 1999).

            With respect to the second prong of Strickland, a

petitioner must show that but for the attorney’s deficient

performance, there is a “reasonable probability” that the

results would have been different.         Strickland, 466 U.S. at 693.

On the one hand, a “reasonable probability” of prejudice

requires more than a mere showing that the errors had “some

conceivable effect on the outcome of the proceeding,” as “not

every error that conceivably could have influenced the outcome

undermines the reliability of the result of the proceeding.”

Id.    On the other hand, a petitioner need not establish that the

attorney’s deficient performance “more likely than not” altered

the outcome.     See Gonzalez, 722 F.3d at 130, 135.

            Although the test for ineffective assistance of

counsel is two-pronged, the Supreme Court specifically noted in

Strickland that the federal district courts need not address

both components if a petitioner has failed to establish either

one:

            Although we have discussed the performance
            component of an ineffectiveness claim prior to
            the prejudice component, there is no reason
            for a court deciding an ineffective assistance
            claim to approach the inquiry in the same
            order or even to address both components of
            the inquiry if the defendant makes an
            insufficient showing on one.


                                      5
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 6 of 16 PageID #: 2928



            466 U.S. at 697.

            The failure to establish either prong is fatal to an

ineffective assistance claim.         Gonzalez, 722 F.3d at 130.         The

Strickland standard is “highly demanding” and “rigorous,” and the

petitioner bears the burden of proving that both Strickland prongs

are met.    Kimmelman v. Morrison, 477 U.S. 365, 381-82 (1986); see

also Lindstadt v. Keane, 239 F.3d 191, 199 (2d Cir. 2001) (“The

Strickland standard is rigorous, and the great majority of habeas

petitions that allege constitutionally ineffective counsel founder

on that standard.”)

            Furthermore, a defendant challenging sufficiency of the

evidence “faces an uphill battle, and bears a very heavy burden.”

United States v. Mi Sun Cho, 713 F.3d 716, 720 (2d Cir. 2013)

(citation omitted).      The question is whether, “after viewing the

evidence in the light most favorable to the prosecution,” the

reviewing court finds that “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.”    Jackson v. Virginia, 443 U.S. 307, 319 (1979).         In making

that determination, a court should be mindful that “[a]ssessments

of witness credibility and choices between competing inferences

lie solely within the province of the jury.”             United States v.

Payne, 591 F.3d 46, 60 (2d Cir. 2010).

                                 DISCUSSION

Habeas Petition

                                      6
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 7 of 16 PageID #: 2929



            Petitioner challenges his conviction of conspiracy to

commit money laundering on various ineffective assistance

grounds.    (ECF No. 163, Petition; ECF No. 183, Am. Pet.)           For

the reasons set forth below, the court is unpersuaded by each of

petitioner’s arguments and dismisses and denies his 2255

Petition in its entirety.

    i.   Appellate Counsel Was Not Ineffective for Failing to
         Argue in a Rule 29 Motion That Petitioner’s Actions Did
         Not Constitute Money Laundering

            Petitioner contends that his trial and appellate

counsel failed to pursue a Rule 29 Motion challenging the

sufficiency of the evidence.        (ECF No. 163, Petition, at 5-6,

27-31; ECF No. 183, Am. Pet. at 5, 16. 2)         Notably, at the close

of the government’s case, Judge Gleeson denied the defense’s

Rule 29 motion summarily without oral argument:

            THE COURT: All right. Come on up to sidebar, please.

            THE COURT: Any motions?

            MR. MOSKOWITZ: Yes, Your Honor. At this time, the

            defendant moves pursuant to Rule 29 for a judgment of

            acquittal.

            THE COURT: Okay. Denied.

            (ECF No. 128, TT at 817-19).




2 Citations are to the ECF pagination because petitioner’s briefs are not
consecutively paginated.

                                      7
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 8 of 16 PageID #: 2930



            Subsequently, petitioner testified in his own defense,

claiming that his contacts with co-conspirators involved

legitimate business transactions.         (TT. 881-83.)    At the

conclusion of the defense’s case, Judge Gleeson offered the

defense an opportunity to renew the Rule 29 motion, which was

again denied without entertaining further argument.             (ECF No.

128-1, TT. at 1029.)      There was overwhelming evidence at trial

of petitioner’s involvement in money laundering conspiracy; thus

the court rejects petitioner’s contention that his trial and

appellate counsel were ineffective for failing to pursue this

argument.

            First, in support of his petition, petitioner cites

United States v. Harris, 666 F.3d 905, 909 (5th Cir. 2012), in

which the Fifth Circuit held that monetary payments for drugs

did not become proceeds of illegal activity until the unlawful

activity, i.e. the drug delivery, was complete.           Id.    As the

Fifth Circuit explained, Harris sold drugs across the country to

Miller and other individuals.        Miller and the other individuals,

in turn, sent payments for the drugs to Harris, through bank

wires.    Id. at 906-07.    In other words, the court found that

Miller and the other individuals were buyers of the drugs, and

that their transfers of money constituted mere payment of the

purchase price for the drugs, and that this does not amount to

money laundering.      Rather, the “crime of money laundering is

                                      8
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 9 of 16 PageID #: 2931



targeted at the activities that generally follow the unlawful

activity in time.”      Id. at 910.

            As an initial consideration, Harris was decided by the

Fifth Circuit, so it is not controlling authority in this

circuit.    Moreover, the factual and legal rationale of Harris

does not apply to the facts in the present case.           Unlike in

Harris, petitioner was not a purchaser of the drugs, and his

offense conduct was not the “mere payment of the purchase price

for drugs.”    Id.   Mr. Ginsburg affirmed that he did not

challenge the Rule 29 motion because a “plain reading of the

testimony of the government’s witnesses at the trial supports

the conclusion that there was a drug transaction . . . [and]

that they made Mr. Garcia aware that the money he was laundering

was the proceeds of a drug transaction[.]”          (ECF No. 169,

Ginsburg Affidavit, at 2.)       After careful consideration and

discussion with petitioner, Mr. Ginsburg and Ms. Abderrashman

decided to pursue a Rule 33 motion.         (Id.)   Additionally, Ms.

Abderrashman affirmed that she did not bring a Rule 29 motion

because the facts adduced at trial were unfavorable.            (ECF No.

171, Abderrashman Affirmation, at 2.)

            In addition, petitioner asserts that trial counsel,

Mr. Moskowitz, failed to argue in a Rule 29 motion that the

government presented insufficient evidence of the “concealment”

element to sustain the money laundering conspiracy conviction.

                                      9
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 10 of 16 PageID #: 2932



 (ECF No. 183, Am. Pet. at 5, 16.)         In response, Mr. Moskowitz

 affirmed that he believed this argument is “meritless and belied

 by the overwhelming evidence at trial.”         (Moskowitz Affidavit,

 at 3.)   Indeed, Mr. Moskowitz stated that the “primary purpose

 of involving Mr. Garcia in the transfer of the money to Mexico

 was to make it appear as if the money was coming from a

 legitimate business, i.e. Mr. Garcia’s jewelry business.”            (Id.)

            There was ample trial evidence that Mr. Garcia knew

 that he was acting to conceal or disguise the nature, source,

 location, ownership and control of the drug proceeds.            Cuellar

 v. United States, 553 U.S. 550, 568 (2008).          Specifically, Mr.

 Garcia received coded instructions from Colombia for the

 disbursement of proceeds that were faxed to him at a neighboring

 store.   (ECF No. 128, TT. at 991-92.)        The instructions directed

 petitioner to deposit certain amounts of drug proceeds into

 various bank accounts.      (ECF No. 187-1, GX 29.)       The bank

 account numbers were designed to mimic serial numbers for

 watches, and references for the amounts to be deposited were

 designed to appear as prices for those watches.           (ECF No. 134,

 TT. at 608-09, 627-35, 680-82.)        Mr. Garcia used his jewelry

 business to disguise the money laundering transactions.            As

 noted by the government, the use of the coded documents

 evidences Mr. Garcia’s intent to conceal the nature of the

 funds, i.e. drug proceeds.

                                      10
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 11 of 16 PageID #: 2933



             In addition, Mr. Garcia used cash delivered to him by

 drug dealers to buy expensive watches and jewelry in Queens,

 which were sent to Mexico.       (ECF No. 134, TT. at 608-09.)

 Petitioner’s business sold watches and jewelry, so his shipments

 of the same to Mexico were designed to appear legitimate and

 conceal the true nature, source, location, ownership, and

 control of the drug proceeds.       Mr. Garcia also transported

 hundreds of thousands of dollars in cash to other individuals,

 in boxes with hidden compartments, as payment for drug

 shipments.    (ECF No. 133, TT. at 476-81.)       Furthermore, at

 trial, Mr. Frank DiGregorio, an expert qualified pursuant to

 Federal Rule of Evidence 702 in the field of drug trafficking

 and money laundering, testified that the instant methods of

 money laundering are common ways to conceal or disguise drug

 proceeds.    (ECF No. 128, TT. at 771-95.)

             In sum, there was ample evidence at trial of

 petitioner’s involvement in the money laundering conspiracy.

 Moreover, the jury’s guilty verdict reflects that the government

 had proven petitioner’s involvement in the money laundering

 conspiracy beyond a reasonable doubt.         Petitioner plainly could

 not meet the “very heavy burden” in challenging the sufficiency

 of the trial evidence, United States v. Mi Sun Cho, 713 F.3d at

 720, and his attorneys at trial and on appeal were not

 ineffective for failing to raise this argument.

                                      11
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 12 of 16 PageID #: 2934



   ii.   Trial Counsel’s Performance Was Not Ineffective, and
         Petitioner’s Right to Counsel Was Not Violated by the
         Court’s Denial of Continuance of Trial

            Petitioner advances duplicative arguments in support

 of his habeas petition that have previously been considered and

 rejected by Judge Gleeson in the context of petitioner’s post-

 trial Rule 33 motion.      Specifically, petitioner contends that

 his trial counsel, Attorney Lawrence Herrmann, was distracted

 throughout his representation due to his wife’s terminal illness

 and his own personal health issues, and also contends that Judge

 Gleeson’s refusal to grant a continuance of trial deprived him

 of a fair trial.     (Compare ECF No. 163, Petition, at 7-8 and ECF

 No. 136, Rule 33 Motion.)      In the Rule 33 response, the

 government thoroughly addressed petitioner’s claimed failures by

 Mr. Herrmann, and Judge Gleeson ruled against petitioner.            (ECF

 No. 143, at 23-37.)

            As noted by Mr. Herrmann, Mr. Garcia does not allege

 any ineffectiveness on behalf of co-counsel at trial, Attorneys

 Avraham Moskowitz and Todd Parker, who “co-tried the entire case

 as defense counsel before the Hon. John Gleeson, and were not in

 any way distracted or affected by Affiant’s wife’s failing

 health.”   (ECF No. 170, Herrmann Affidavit, at 2-3.)          Petitioner

 contends that counsel was ineffective for failing to notice

 altered documents, missing deadlines, and seeking extensions.

 (Petition, at 37.)      Petitioner further asserts that his right

                                      12
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 13 of 16 PageID #: 2935



 to a fair trial was violated when the court denied continuance

 of the case based on these circumstances.         (Id.)

            In response, Mr. Herrmann affirmed that he did in fact

 suffer from medical issues and an ailing wife.          (ECF No. 170, at

 2.)   However, to make up for his understandably divided

 attention, Herrmann retained experienced co-counsel Avraham

 Moskowitz and Todd Parker to assist with trial.           (Id.)   Mr.

 Herrmann further affirmed that he and his co-counsel “put in

 long hours, worked diligently and provided the best aggressive

 defense possible in a very difficult case for the defense,”

 despite affiant’s wife’s failing health.         (ECF No. 170, at 2.)

            After considering, inter alia, petitioner’s arguments

 and Mr. Herrmann’s affidavit, Judge Gleeson denied petitioner’s

 Rule 33 motion on ineffective assistance of counsel and/or

 conflict of interest grounds.       (ECF No. 146, Minute Entry;

 4/11/2013 Oral Argument Tr. 34:21-35:17.)         As Judge Gleeson

 stated on the record, “[S]ome of the complaints about the

 performance of Mr. Herrmann sound [in] conflict of interest,

 others simply allege poor performance arising in part out of his

 divided attention because his wife was so ill and I find none of

 them either individually or in the aggregate persuasive.”

 (4/11/2013 Oral Argument Tr. 35:12-17.)         Judge Gleeson further

 stated, in regard to Mr. Herrmann’s performance: “[Mr. Herrmann

 is] an attorney [that’s] been around a long time.           He has a

                                      13
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 14 of 16 PageID #: 2936



 well-deserved good reputation as a trial lawyer.            He fought this

 case hard. . . . And if [Mr. Herrmann’s affidavit] establishes

 nothing else, and it establishes plenty else, it establishes

 that there were tactical decisions made by Mr. Herrmann and

 those tactical decisions can’t be properly second guessed on a

 Rule 33 motion.”     (Id. at 37:8-25.)      Judge Gleeson also noted

 that the fact that “Mr. Herrmann was assisted by one of the very

 best trial lawyers around, Avi Moskowitz . . . makes the [Rule

 33] motion all the less persuasive.” 3        (Id. at 38:4-14.)

             Petitioner’s well-trodden arguments were previously

 rejected by the court, and he has presented no additional

 evidence that would sway the court’s decision for purposes of

 the instant petition.      Thus, the court denies petitioner’s

 motion on this ground.


 3 On October 28, 2016, petitioner filed a “motion to strike” Mr. Herrmann’s

 “allegations from his pleading” pursuant to Federal Rule of Civil Procedure
 12(f) (“Rule 12(f)”). (ECF No. 175, Motion to Strike Attorney’s Allegations
 from His Pleading.) Rule 12(f) is inapplicable. Rule 12(f) provides that,
 on its own or on motion by a party, the court is authorized to strike “any
 redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.
 12(f). The Second Circuit has construed Rule 12(f) to pertain to prolix
 pleadings that place “an unjustified burden on the court and the party who
 must respond to it because they are forced to select the relevant material
 from a mass of verbiage.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.
 1988). To the contrary, Mr. Herrmann’s detailed affidavit concerning his
 representation of petitioner at trial, is plainly relevant to petitioner’s
 ineffective assistance of counsel claims, and Mr. Herrmann’s affidavit is
 entitled to due consideration. As ordered by the court on September 7, 2016,
 all of petitioner’s former counsel were directed to respond to petitioner’s
 allegations of ineffective assistance. (ECF No. 164, Order to Show Cause.)
 An attorney may provide facts regarding representation of a former client who
 alleges that counsel was ineffective. Sparman v. Edwards, 154 F.3d 51, 52
 (2d Cir. 1998) (per curiam) (noting that an attorney accused of providing
 ineffective assistance should have the opportunity to be heard and to present
 evidence in response). The court respectfully denies in its entirety
 petitioner’s motion to strike Mr. Herrmann’s affidavit.

                                      14
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 15 of 16 PageID #: 2937



  iii.    Sentencing Counsel Was Not Ineffective for Failing to
          Object That the Funds Were Not the Proceeds of Drug
          Trafficking.

             Petitioner also contends that his sentencing counsel,

 Mr. Ginsburg and Ms. Abderrashman, failed to object to the

 court’s determination that Mr. Garcia had laundered

 approximately $6.5 million in drug proceeds.          (ECF No. 163,

 Petition, at 9, 39-40.)      Judge Gleeson found at sentencing that

 petitioner was responsible for laundering over $6 million in

 drug proceeds.    On direct appeal, petitioner challenged the

 district court’s guidelines calculation.         By summary order, the

 Second Circuit found that the district court did not abuse its

 discretion in imposing the sentence and affirmed the judgment.

 (ECF No. 162, Mandate of USCA.)

              Petitioner contends that sentencing counsel should

 have argued that “a transaction to pay for illegal drugs is not

 money laundering,” based on his reliance on the inapplicable

 Fifth Circuit decision, Harris.        (ECF No. 163, Petition, at 39-

 40.)    He contends, further, that had the court accepted this

 argument, it would have calculated petitioner’s Guidelines range

 based on a smaller amount, and there is a reasonable possibility

 that he would have received a shorter sentence.           (Id.)   For the

 reasons set forth above, the court rejects petitioner’s

 argument, which is based on an incorrect view of the case law.

                                 CONCLUSION

                                      15
Case 1:09-cr-00330-KAM Document 196 Filed 05/26/20 Page 16 of 16 PageID #: 2938



             Based on the foregoing, the petition for a writ of

 habeas corpus and petitioner’s motion to strike Mr. Herrmann’s

 affidavit are denied in their entirety.         The court also denies

 petitioner’s motion to expedite the motion as moot.           Because Mr.

 Garcia has not made a substantial showing of the denial of a

 constitutional right, a certificate of appealability shall not

 issue.    28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S.

 322, 327 (2003) (“A petitioner satisfies [the standard under

 Section 2253(c)(2)] by demonstrating that jurists of reason

 could disagree with the district court’s resolution of his

 constitutional claims or that jurists could conclude the issues

 presented are adequate to deserve encouragement to proceed

 further.”).

             The Clerk of Court is respectfully requested to close

 16-cv-4958, enter judgment denying and dismissing the petition,

 mail a copy of this Memorandum and Order and the judgment to

 petitioner at his address of record, and note service on the

 docket.

 SO ORDERED.

 DATED:      May 26, 2020
             Brooklyn, New York
                                           __________/s/_______________
                                           HON. KIYO A. MATSUMOTO
                                           United States District Judge




                                      16
